Case: 12-30466       Document: 00512248921         Page: 1     Date Filed: 05/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 21, 2013
                                     No. 12-30466
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CHARLIE MAURICE WILLIAMS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:00-CR-109-1


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Charlie Maurice Williams, federal prisoner # 03458-095, pleaded guilty to
one count of conspiracy to possess with intent to distribute and to distribution
of cocaine and was sentenced to 327 months in prison. Williams filed a motion
under 18 U.S.C. § 3582(c) for a sentencing reduction based on Amendment 750
to the Sentencing Guidelines. The district court granted Williams’s motion and
reduced his sentence by 65 months to 262 months in prison. Williams has
appealed the amount of the reduction.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30466     Document: 00512248921      Page: 2    Date Filed: 05/21/2013

                                  No. 12-30466

      We review for abuse of discretion a district court’s decision whether to
reduce a sentence pursuant to § 3582(c)(2). United States v. Evans, 587 F.3d
667, 672 (5th Cir. 2009). Where the defendant originally receives a below-
guidelines sentence, a district court may, pursuant to a § 3582 motion, impose
a revised sentence comparably below the amended guidelines range. Dillon v.
United States, 130 S. Ct. 2683, 2691-92 (2010).
      On appeal, Williams asserts that the district court failed to consider the
§ 3553(a) factors, specifically the need to avoid unwarranted sentencing
disparity, and failed to explain the chosen sentence. It is clear from the district
court’s order that the court understood its responsibility to consider the § 3553(a)
factors and that it did so. See id. The district court was not required to explain
its reasons for rejecting them. United States v. Cooley, 590 F.3d 293, 294, 297
(5th Cir. 2009).
      Williams also argues that he should have received a lower initial sentence
because the Government breached the plea agreement in his original sentencing.
Section 3582(c)(2) proceedings are not full resentencings, and Williams’s attempt
to relitigate the facts underlying his original sentencing exceeds the scope of a
§ 3582(c)(2) proceeding. See United States v. Hernandez, 645 F.3d 709, 712 (5th
Cir. 2011).
      AFFIRMED.




                                         2